                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                8:12CR425

       vs.
                                                                   ORDER
JOSEPH BUTTERCASE,

                       Defendant.



       This matter is before the Court on the defendant’s motion for reconsideration, Filing

No. 125, of the Court’s order, Filing No. 124, granting in part and denying in part his

motion for return of property, Filing No. 112, and on his motion for an extension of time to

appeal, Filing No. 126. The government has sixty days in which to examine certain

evidence to determine whether it contained contraband and the Court implicitly granted

the government that time. Additionally, under the Local Rules, the government has

fourteen days in which to respond to a nondispositive motion. NECivR 7.1(b)(1)(B). On

the filing of a response to the defendant’s motion for reconsideration or the expiration of

response time, the Court will consider the motion submitted. The Court will deny the

motion for extension of time to appeal as premature, as there is not yet any final order to

appeal. Accordingly,

       IT IS HEREBY ORDERED:

       1.     The defendant’s motion to reconsider (Filing No. 125) is not ripe for

consideration and will be addressed once the government responds or response time

expires.
      2.    The defendant’s motion for an extension of appeal time (Filing No. 126) is

denied as premature.

      Dated this 20th day of February, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
